

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 3, 2020, is by and among CRAFT BREW ALLIANCE,
INC., a Washington corporation (the “Borrower”), the Guarantors party hereto,
and BANK OF AMERICA, N.A., as lender (in such capacity, the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H
        
WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), and the Lender are parties to that certain Amended
and Restated Credit Agreement, dated as of November 30, 2015 (as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms, the “Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lender amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with, and subject to, the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS


1.1 New Defined Term. The following defined term is hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order:


““Fifth Amendment Effective Date” means June 3, 2020.”
1.2 Amendment to Definition of “Eurodollar Fixed Rate”. The definition of
“Eurodollar Fixed Rate” set forth in Section 1.01 of the Credit Agreement is
hereby amended by deleting the last sentence at the end of such definition and
replacing it with the following new sentence to read as follows:


“Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Fixed Rate shall in no event be less than 0.75% at any time.”
1.3 Amendment to Definition of “Eurodollar Floating Rate”. The definition of
“Eurodollar Floating Rate” set forth in Section 1.01 of the Credit Agreement is
hereby amended by adding a new sentence to the end of such definition to read as
follows:
        
“Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Floating Rate shall in no event be less than 0.75% at any time.”
1.4 Amendment to Section 2.05(d). Clause (d) of Section 2.05 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------





“(d) Reducing Revolving Commitments. Commencing on March 31, 2021, and on the
last day of each fiscal quarter thereafter, the Revolving Facility shall, in
each instance, be reduced by $750,000, which, for the avoidance of doubt, shall
also be deemed to be a reduction of the Revolving Commitment. For the avoidance
of doubt, as of the Fifth Amendment Effective Date, the Revolving Facility is
$45,000,000.”
ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Lender):


(a) Executed Amendment. The Lender shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Lender.


(b) Fees and Expenses. The Lender shall have received from the Borrower other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Lender’s legal counsel shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(c) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.


ARTICLE III
MISCELLANEOUS


3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement and the other Loan Documents
are hereby ratified and confirmed, including the Liens granted thereunder, and
shall remain in full force and effect according to its terms.


3.2 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general
2



--------------------------------------------------------------------------------



principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article II of the Credit Agreement, Article V of the Credit
Agreement or made in any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
(i) with respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the date of the Amendment Effective
Date and (ii) with respect to representations and warranties that do not contain
a materiality qualification, true and correct in all material respects on and as
of the date of the Amendment Effective Date, except that for purposes of this
Section 3.2(d), (x) the representations and warranties contained in Sections
5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively and (y) the temporary closure of the Loan Parties’
brewpub locations and other operational disruptions affecting the Loan Parties,
in each case as a direct result of the COVID-19 pandemic, shall not be deemed to
constitute a Material Adverse Effect (or account for any portion thereof) under
clause (a) of the definition thereof.


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Lender, for the benefit of the
Lender, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g) Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.


3.3 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.


3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5 Expenses. The Loan Parties agree to pay all reasonable out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), in connection with
the preparation, negotiation, execution and delivery and administration of this
Amendment.


3.6 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Amendment.


3



--------------------------------------------------------------------------------



3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8 Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by fax transmission or e-mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment.


3.9 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lender’s respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


3.12 Dispute Resolution; Waiver of Jury Trial. The dispute resolution and waiver
of jury trial provisions set forth in Section 9.14 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:   
CRAFT BREW ALLIANCE, INC., as the Borrower
By: /s/ Andrew J. Thomas
Name: Andrew J. Thomas
Title: Chief Executive Officer

GUARANTORS: 
KONA BREWERY LLC, as a Guarantor
By: /s/ Andrew J. Thomas
Name: Andrew J. Thomas
Title: Manager

CRAFT VENTURES, LLC, as a Guarantor
By: Craft Brew Alliance, Inc., its Manager
By: /s/ Andrew J. Thomas
Name: Andrew J. Thomas
Title: Chief Executive Officer


WYNWOOD BREWING COMPANY LLC, as a Guarantor
By: /s/ Andrew J. Thomas
Name: Andrew J. Thomas
Title: Manager

             


Craft Brew Alliance, Inc.
Fifth Amendment to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------



LENDER:    BANK OF AMERICA, N.A., as Lender




By:/s/ Michael Snook
Name: Michael Snook
Title: Senior Vice President


Craft Brew Alliance, Inc.
Fifth Amendment to Amended and Restated Credit Agreement
Signature Page